Exhibit 10.62

FIFTH AMENDMENT

TO

CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 30, 2008 (the “Effective Date”), by and among, on the one hand, CECO
ENVIRONMENTAL CORP., a Delaware corporation (“Parent”), CECO GROUP, INC., a
Delaware corporation (“Group”) and each of the following Subsidiaries of Parent
as Borrowers under this Amendment and the Credit Agreement: CECO FILTERS, INC.,
a Delaware corporation (“Filters”), NEW BUSCH CO., INC., a Delaware corporation
(“New Busch”), THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation
(“K&B”), KBD/TECHNIC, INC., an Indiana corporation (“Technic”), CECOAIRE, INC.,
a Delaware corporation (“Aire”), CECO ABATEMENT SYSTEMS, INC., a Delaware
corporation (“Abatement”), H.M. WHITE, INC., a Delaware corporation (“H.M.
White”), EFFOX INC., a Delaware corporation and formerly known as CECO
ACQUISITION CORP. (“Effox”), GMD ENVIRONMENTAL TECHNOLOGIES, INC., a Delaware
corporation and formerly known as GMD ACQUISITION CORP. (“GMD”), FKI, LLC, a
Delaware limited liability company (“FKI LLC”), CECO MEXICO HOLDINGS LLC, a
Delaware limited liability company (“CECO Mexico LLC”), and FISHER-KLOSTERMAN,
INC., a Delaware corporation and formerly known as FKI ACQUISITION CORP.
(“Fisher-Klosterman”), and, on the other hand, FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”), is as follows:

Preliminary Statements

A. Parent, Group and Borrowers (the “Loan Parties”) and Lender are parties to a
Credit Agreement dated as of December 29, 2005, as amended by the First
Amendment to Credit Agreement dated as of June 8, 2006, the Second Amendment to
Credit Agreement dated as of February 28, 2007, the Third Amendment to Credit
Agreement dated as of February 29, 2008, and the Fourth Amendment to Credit
Agreement dated as of August 1, 2008 (as amended, the “Credit Agreement”).
Capitalized terms which are used, but not defined, in this Amendment will have
the meanings given to them in the Credit Agreement.

B. The Loan Parties have requested that Lender change the current mandatory Lock
Box and automatic sweep of Remittances against the Revolving Loans to a
“springing” arrangement whereby the Lock Box and automatic sweep of Remittances
against the Revolving Loans become mandatory only after the occurrence of an
Event of Default.

C. Lender is willing to so amend the Credit Agreement and other Loan Documents,
all on the terms, and subject to the conditions, of this Amendment.



--------------------------------------------------------------------------------

Statement of Agreement

In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and the Loan Parties hereby
agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
of this Amendment, the Credit Agreement is hereby amended as follows:

1.1 Sections 2.4(b) and 2.4(c) of the Credit Agreement are hereby amended in
their entirety by substituting the following in their respective steads:

(b) Borrowers have established through Lender, and will continue at all times on
and after the occurrence of a Cash Dominion Triggering Event (as defined below),
the use of, the post office box at the U.S. Post Office bearing the address: PO
Box 630202, Cincinnati, Ohio 45263-0202, or such other address or addresses as
Lender may notify Borrowers from time to time (the “Lock Box”). At all times on
and after the occurrence of a Cash Dominion Triggering Event, Borrowers will
notify all of their respective customers and account debtors, which forward
their Remittances in paper form to the applicable Borrower, to forward all
checks, drafts, money orders, and other items, cash and other remittances of
every kind due the applicable Borrower (“Remittances”) to the Lock Box (such
notices to be in such form and substance as Lender may reasonably require from
time to time). Lender will have sole access to the Lock Box at all times, and
Borrowers will take all action necessary to grant Lender such sole access. At no
time will any Borrower remove any item from the Lock Box without Lender’s prior
written consent, and no Borrower will notify any customer or account debtor to
pay any Remittance to any other place or address, other than the address of
Borrowers’ headquarters at times prior to the occurrence of a Cash Dominion
Triggering Event, without Lender’s prior written consent. If a Borrower should
neglect or refuse to notify any customer or account debtor to pay any Remittance
to the Lock Box, Lender will be entitled to make such notification. At all times
on and after the occurrence of a Cash Dominion Triggering Event, Borrowers will
notify all of their respective customers and account debtors, which pay their
Accounts by electronic funds transfer, to forward all Remittances directly to
the Collection Account (as defined below) by wire transfer or automated
clearinghouse funds transfer (ACH) (such notices to be in such form and
substance as Lender may require in good faith from time to time). Prior to the
occurrence of a Cash Dominion Triggering Event, Borrowers will notify all of
their respective customers and account debtors, which pay their Accounts by
electronic funds transfer, to forward all Remittances directly to the Funding
Account or, at Borrowers’ option, the Collection Account by wire transfer or
automated clearinghouse funds transfer (ACH). Upon

 

-2-



--------------------------------------------------------------------------------

retrieval of Remittances and other proceeds of Accounts and other Loan
Collateral from the Lock Box, Lender will deposit the same into the Funding
Account until such time as an Event of Default shall occur (such occurrence of
an Event of Default being, the “Cash Dominion Triggering Event”) at which time
all funds will thereafter be deposited by Lender into a collection, non-interest
bearing DDA depository account maintained at Lender, current account number
702-3362598 (“Collection Account”). Any Remittance or other proceeds of Accounts
or other Loan Collateral received by a Borrower shall be deemed held by such
Borrower in trust and as fiduciary for Lender, and such Borrower immediately
shall deliver the same, in its original form, to Lender by overnight delivery
for deposit into the Lock Box (or the Funding Account prior to the occurrence of
a Cash Dominion Triggering Event). Pending such deposit, such Borrower will not
commingle any such Remittance or other proceeds of Accounts or other Loan
Collateral with any of any Borrower’s other funds or property, but such Borrower
will hold it separate and apart therefrom in trust for Lender until delivery is
made to Lender as described above. All deposits to the Lock Box and the
Collection Account will be Lender’s property to be applied, following a Cash
Dominion Triggering Event, against the Obligations in such order and method of
application as may be elected by Lender in its discretion exercised in good
faith and will be subject only to the signing authority designated from time to
time by Lender, and Borrowers shall have no interest therein or control over
such deposits or funds. Borrowers shall have no interest in the Lock Box or the
Collection Account nor control over the deposits or funds therein, and Lender
shall have sole access to the Collection Account and the Lock Box.
Notwithstanding that Borrowers’ obligations with respect to the Lock Box and
automatic sweep to the Collection Account become mandatory at all times on and
after a Cash Dominion Triggering Event occurs, Borrowers may not collect any
Remittances through any provider of lock box or other cash management and
treasury services other than Lender or its Affiliates or deposit any Remittances
at any bank or other financial institution other than Lender or its Affiliates.

(c) Each Business Day following a Cash Dominion Triggering Event, Lender will,
or will cause the applicable Lender Affiliate, automatically and without notice,
request or demand by Borrowers, in accordance with Lender’s (or as applicable,
the applicable Lender Affiliate’s) automatic sweep program, transfer all
collected and available funds in the Collection Account: (i) for application
against the unpaid principal balance of all Revolving Loans bearing interest at
the Prime Rate and (ii) to be held in the Collection Account to the extent of
any LIBOR Rate Loans. Pursuant to that automatic sweep program, Lender will
either make Revolving Loans to the extent necessary to cover Presentments to the
Controlled Disbursement Account or to maintain a minimum collected, positive
(i.e., “peg”) balance in the Funding Account of $500,000 at all

 

-3-



--------------------------------------------------------------------------------

times; however, in no event will the principal amount of the Revolving Loans
advanced pursuant to the herein described automatic sweep program exceed the
maximum available amount provided for in Section 2.1(a). If such automatic sweep
program is not then active, it shall be Borrowers’ responsibility to maintain a
minimum collected, positive (i.e., “peg”) balance in the Funding Account of
$500,000 at all times. Until a Cash Dominion Triggering Event occurs, Borrowers
shall have the right to issue orders and instructions, from time to time, to
Lender with respect to the disposition of the available and collected funds in
the Funding Account, including whether or not to apply such funds against the
outstanding Revolving Loan balance. Without limitation of the provisions in the
Security Agreement, and without limitation to the provisions below relating to
the ownership of the Lock Box, the Collection Account and the deposits and funds
therein, Lender shall have, and Borrowers hereby grant to Lender, a Lien on all
funds held in the Funding Account, the Controlled Disbursement Account, the
Collection Account and Lock Box as security for the Obligations. The Funding
Account, Controlled Disbursement Account, and Collection Account will not be
subject to any deduction, set-off, banker’s lien or any other right in favor of
any Person other than Lender or an Affiliate of Lender and its Affiliates. If
any Remittance deposited in the Collection Account is dishonored or returned
unpaid for any reason, Lender, in its discretion, may charge the amount of such
dishonored or returned Remittance directly against Borrowers and any account
maintained by any Borrower with Lender or the applicable Lender Affiliate and
such amount shall be deemed part of the Obligations. Neither Lender nor the
applicable Lender Affiliate shall be liable for any loss or damage resulting
from any error, omission, failure or negligence on the part of Lender or the
applicable Lender Affiliate with respect to the operation of the Funding
Account, Controlled Disbursement Account, Collection Account, the Lock Box, or
the services to be provided by Lender or the applicable Lender Affiliate under
this Agreement except to the extent, but only to the extent, of any direct
damages, as opposed to any consequential, special or lost profit damages
suffered by a Borrower from gross negligence or willful misconduct of Lender or
the applicable Lender Affiliate. Until a payment is received by Lender for
Lender’s account in finally collected funds, all risks associated with such
payment will be borne solely by Borrowers.

2. Other Documents. As a condition of this Amendment, Borrowers, with the
signing of this Amendment, will deliver or, as applicable, shall cause to be
delivered to Lender: (a) a certificate of Parent, Group and each Borrower, of
resolutions of such directors evidencing the authority of each to execute this
Amendment and all other documents executed in connection herewith, which
certificates and resolutions will be in form and substance satisfactory to
Lender; and (b) such other documents, instruments, and agreements deemed
necessary or desirable by Lender to effect the amendments to Borrowers’ credit
facilities with Lender contemplated by this Amendment.

 

-4-



--------------------------------------------------------------------------------

3. Representations. To induce Lender to accept this Amendment, the Loan Parties
hereby represent and warrant to Lender as follows:

3.1 Each Loan Party has full power and authority to enter into, and to perform
its obligations under, this Amendment and the other Loan Documents being amended
or entered into in connection herewith, and the execution and delivery of, and
the performance of their obligations under and arising out of, this Amendment
and the other Loan Documents being amended or entered into in connection
herewith, respectively, have been duly authorized by all necessary corporate
and, as applicable, limited liability company action.

3.2 This Amendment and the other Loan Documents being amended or entered into in
connection herewith constitute the legal, valid and binding obligations of each
Loan Party, as applicable, enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally.

3.3 The Loan Parties’ representations and warranties contained in the Loan
Documents are complete and correct as of the date of this Amendment with the
same effect as though such representations and warranties had been made again on
and as of the date of this Amendment, subject to those changes as are not
prohibited by, or do not constitute Events of Default under, the Credit
Agreement.

3.4 No Event of Default has occurred and is continuing.

4. Costs and Expenses. As a condition of this Amendment, Borrowers will promptly
on demand pay or reimburse Lender for the costs and expenses incurred by Lender
in connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.

5. Entire Agreement. This Amendment, together with the other Loan Documents,
sets forth the entire agreement of the parties with respect to the subject
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment and the other Loan Documents.

6. Default. Any default by a Loan Party in the performance of its obligations
under this Amendment or the other Loan Documents shall constitute an Event of
Default under the Credit Agreement if not cured after any applicable notice and
cure period under the Credit Agreement.

7. Continuing Effect of Credit Agreement. Except as expressly amended hereby,
all of the provisions of the Credit Agreement are ratified and confirmed and
remain in full force and effect.

8. One Agreement; References; Fax Signature. The Credit Agreement, as amended by
this Amendment, will be construed as one agreement. Any reference in any of the
Loan Documents to the Credit Agreement will be deemed to be a reference to the
Credit

 

-5-



--------------------------------------------------------------------------------

Agreement as amended by this Amendment. This Amendment and the other Loan
Documents may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof, and, if so signed: (a) may be
relied on by each party as if the document were a manually signed original and
(b) will be binding on each party for all purposes.

9. Captions. The headings to the Sections of this Amendment have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

10. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument.

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to Ohio
conflicts of law principles).

12. Reaffirmation of Security. Loan Parties and Lender hereby expressly intend
that this Amendment shall not in any manner (a) constitute the refinancing,
refunding, payment or extinguishment of the Obligations evidenced by the
existing Loan Documents; (b) be deemed to evidence a novation of the outstanding
balance of the Obligations; or (c) affect, replace, impair, or extinguish the
creation, attachment, perfection or priority of the Liens on the Loan Collateral
granted pursuant to any Security Document evidencing, governing or creating a
Lien on the Loan Collateral. Each Loan Party ratifies and reaffirms any and all
grants of Liens to Lender on the Loan Collateral as security for the
Obligations, and each Loan Party acknowledges and confirms that the grants of
the Liens to Lender on the Loan Collateral: (i) represent continuing Liens on
all of the Loan Collateral, (ii) secure all of the Obligations, and
(iii) represent valid, first and best Liens on all of the Loan Collateral except
to the extent, if any, of any Permitted Liens.

13. Reaffirmation of Guaranties. Each Loan Party hereby: (i) ratifies and
reaffirms its Guaranty dated as of December 29, 2005 (or dated as of June 8,
2006 as it respects H.M. White or February 28, 2007 as it respects Effox or
February 29, 2008 as it respects GMD, Fisher Klosterman, FKI, LLC and CECO
Mexico LLC) made by such Loan Party to Lender and (ii) acknowledges and agrees
that no Loan Party is released from its obligations under its respective
Guaranty by reason of this Amendment or the other Loan Documents and that the
obligations of each Loan Party under its respective Guaranty extend, among other
Obligations of Borrowers to Lender, to the Obligations of Borrowers under this
Amendment and the other Loan Documents being executed or amended in connection
herewith. Without limiting the generality of the foregoing, each Loan Party
acknowledges and agrees that all references in any Guaranty to the Credit
Agreement or the other Loan Documents shall be deemed to be references to the
Credit Agreement or such other Loan Document, as amended by, or amended and
restated in connection with, this Amendment.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties and Lender have executed this Amendment by
their duly authorized representatives as of the Effective Date.

 

CECO ENVIRONMENTAL CORP.

  CECO GROUP, INC. By:  

/s/ Dennis W. Blazer

  By:  

/s/ Dennis W. Blazer

  Dennis W. Blazer, Chief Financial Officer and Vice President     Dennis W.
Blazer, Chief Financial Officer, Secretary and Treasurer CECO FILTERS, INC.  
H.M. WHITE, INC. NEW BUSCH CO., INC.   GMD ENVIRONMENTAL

THE KIRK & BLUM MANUFACTURING COMPANY

 

TECHNOLOGIES, INC., formerly known as GMD ACQUISITION CORP.

KBD/TECHNIC, INC.   CECO MEXICO HOLDINGS LLC CECOAIRE, INC.     CECO ABATEMENT
SYSTEMS, INC.     EFFOX INC.,   By:  

/s/ Dennis W. Blazer

FISHER-KLOSTERMAN, INC.     Dennis W. Blazer, Treasurer By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Secretary and Treasurer    

FKI, LLC

    By:  

/s/ Dennis W. Blazer

      Dennis W. Blazer, Manager         FIFTH THIRD BANK     By:  

/s/ Donald K. Mitchell

      Donald K. Mitchell, Vice President